JUSTICE MCKINNON,
dissenting.
¶20 I respectfully dissent.
*135¶21 Section 53-21-126, MCA, contemplates the satisfaction of two requirements prior to the involuntary commitment of an individual. The first requirement is a finding that the person suffers from a mental disorder as defined in § 53-21-102(9), MCA. The second requirement directs the court to consider four circumstances relevant to determining whether, as a result of an individual’s mental disorder, commitment is necessary. Relevant here is § 53-21-126(l)(c), MCA: “whether, because of a mental disorder, there is an imminent threat of injury to the respondent or to others because of the respondent’s acts or omissions....”
¶22 The statute mandates that “the respondent’s mental disorder must be proved to a reasonable medical certainty,” and “[i]mminent threat of... injury to others must be proved by overt acts or omissions, sufficiently recent in time as to be material and relevant as to the respondent’s present condition.” Section 53-21-126(2), MCA. The rules of evidence apply in an involuntary commitment proceeding, and “any matter otherwise inadmissible, such as hearsay matter, is not admissible merely because it is contained in the [professional person’s] report.” Section 53-21-126(3), MCA. Moreover, any physical fact must be proven beyond a reasonable doubt, and all other matters must be proven by clear and convincing evidence. Section 53-21-126(2), MCA. ¶23 The only evidence that may be relied upon to substantiate a court’s order of commitment is evidence presented during the respondent’s trial. In re Mental Health of C.R.C., 2004 MT 389, ¶¶ 18-19, 325 Mont. 133, 104 P.3d 1065. It is therefore self-evident, and E.A.L. is correct in arguing, that allegations in the petition for commitment that are unsupported by evidence at trial may not be the basis for commitment. Here, the evidence presented at trial came from one witness: Walker Smith, a certified professional person. Mr. Smith opined that E.A.L. suffered from paranoid schizophrenia and poly substance abuse or dependence. His opinion, however, was not to a “reasonable medical certainty.”1 The only evidence presented during the trial of an “overt act” supporting a finding that E.A.L. presented an imminent threat of injury to others was the following testimony from Mr. Smith:
So he did, in my interview, talk about a machete, and he did make reference to peglegging somebody which I assume means, you know, and this is consistent with the record, that he was threatening to chop people with a machete in Libby.
*136So, you know, my — my concern is that he’s made numerous threats in the community leading to an emergency detention that has brought him hundreds of miles here to be stabilized on the unit....
During Smith’s cross-examination, however, it became unclear as to who brought up the machetes — Smith or E.A.L. — and whether, by makingthose references, E.A.L. was only respondingto the allegations in the petition. The record is thus far from clear as to whether Smith was testifying that during the evaluation, E.A.L. responded to the allegations contained in the petition, or that E.A.L. actually made threats during the evaluation. A fair reading of the entire trial transcript is that Smith brought up the machetes, and E.A.L. explained that he “didn’t want a machete to peg leg people.”
¶24 In order to substantiate a conclusion that the respondent poses an imminent threat of injury to others, the State was required to prove, through admissible evidence, an “overt act.” Section 53-21-126(2), MCA. While we have recognized that a threat to kill may constitute an overt act, not every threat can be considered an overt act. Matter of Goedart, 180 Mont. 484, 487, 591 P.2d 222, 224 (1979). There must be “proof beyond a reasonable doubt that there is a present indication of probable physical injury likely to occur at any moment or in the immediate future...In re Mental Health of E.M., 265 Mont. 211, 213, 875 P.2d 355, 356-57 (1994) (quoting In re F.B., 189 Mont. 229, 233, 615 P.2d 867, 869-70 (1980)). While evidence of actual violence or physical harm is not required to satisfy the “imminent threat of injury” provision, In re F.B., 189 Mont. at 235, 615 P.2d at 870 imminent threat of injury to others must be evidenced by overt acts sufficiently recent as to be material and relevant to the person’s present condition. Section 53-21-126(2), MCA.
¶25 Here, there was no competent evidence that E.A.L. made threats to hurt people with a machete. Hearsay allegations from E.A.L.’s mother contained within the State’s petition were not supported by evidence at trial, and are insufficient to establish beyond a reasonable doubt that E.A.L. even made the threat. At best, Smith’s testimony established that he was relying on information contained in records and reports that E.A.L. had made verbal threats in the community. Evidence “otherwise inadmissible, such as hearsay matter, is not admissible merely because it is contained in the report,” or testified to in the opinion of the professional person, and “testimony [of the professional person] is insufficient unless accompanied by evidence” that the respondent poses an imminent threat of injury to others “because of the respondent’s acts ....” Section 53-21-126(3)-(4), MCA. *137There was no evidence that E.A.L. had a machete or intended to acquire one, and testimony about threats allegedly made by E. A.L. was inconsistent and lacked specificity as to time, source, victim, or place. No witness presented had personal knowledge of the threat, which would have provided credible evidence from which an overt act could be found beyond a reasonable doubt.
¶26 Our decision today is inconsistent with prior cases in which we have evaluated the sufficiency of evidence of an overt act justifying a determination of imminent threat of injury. In In re C.R.C., ¶ 23, we concluded that C.R.C’s statement that “if she had a gun she had shot somebody” contained no threat of injury to a particular person, and the record did not reflect that C.R.C. had access to a gun. Even though C. R.C. had been in a fight with another person, gunshots were heard, and the witness hearing the threat testified at trial, this Court found that the district court’s findings of imminent threat of irijury were not supported by substantial evidence. In re C.R. C., ¶ 37. In In re D.D., 277 Mont. 164, 920 P.2d 973 (1996), the professional person testified at D. D.’s commitment hearing that D.D. was a danger to himself because he was constantly paranoid and afraid that someone was going to attack him. The professional person opined that D.D. could very easily attack someone out of fear of being attacked himself and due to his inability to control his paranoia. During an interview, D.D. told the professional person that a person D.D. perceived as a threat “should be treated like a rabid dog.” We concluded that the record contained sufficient evidence, including D.D.’s statements, to establish that D.D. experienced paranoia and that there was an imminent threat he would injure others if he mistakenly believed he was being attacked. In In re Mental Health of E.M., 265 Mont. 211, 213, 875 P.2d 355, 356 (1994), E. M. told mental health professionals that she was going to buy a gun and then shoot her neighbor and herself. We concluded that E.M.’s repeated threats to kill her neighbor and herself, combined with her stated intent to obtain a gun and a professional person’s opinion that the threats constituted a “very clear danger” satisfied the “overt acts” requirement. In re E.M., 265 Mont. at 214, 875 P.2d at 357.
¶27 We addressed the matter of defining an “imminent threat” in Matter of Goedert, 180 Mont. at 486, 591 P.2d at 224, where Goedert had publicly threatened to kill a woman whom he had previously accused of involvement in the killing of his brother. He repeated the threats to a police officer after being arrested in connection with the incident. In Matter of R.F., 2013 MT 59, 369 Mont. 236, 296 P.3d 1189, we found that the record supported the district court’s findingthat R.F. was a threat to others where R.F. created a disturbance in the grocery *138store because he believed he was being assaulted and accused store patrons of being methamphetamine addicts. R.F. tried to hide from snipers and believed they were trying to kill him, taking cover in the back seat of the patrol car. R.F. also threatened emergency room staff and had a paranoid belief that strangers were part of a methamphetamine conspiracy trying to kill him. In Matter ofF.B., the respondent caused several disturbances at the Northern Hotel. He was loud and abusive and throwing food. Police officers arrived and knocked on his door requesting to talk to him. He refused admission to the officers. Testimony indicated that F.B. yelled at the officers, and when they entered the room, they observed F.B. with a baseball bat over his shoulder. F.B. testified that he knew they were coming and, therefore, “armed” himself. We concluded F.B. posed an imminent threat of injury to others. These cases evidence circumstances that sharply contrast with those presented here.
¶28 At most, the testimony of Smith established his opinion that E. A.L. presented an imminent threat of injury to others. However, the testimony of a professional person on the ultimate issue of commitment is insufficient unless supported by additional evidence that the respondent poses an imminent threat of injury to others because of his or her acts. Section 53-21-126(4), MCA. Evidence of an overt act is required to establish that the respondent poses an imminent threat of injury to others. Section 53-21-126(2), MCA. No testimony was presented at trial which established beyond a reasonable doubt that E.A.L. even made a threat of injury. E.A.L.’s mother, who presumably heard the threats, did not testify at trial; it is unclear if E.A.L. repeated the threats to Smith during his evaluation; and no other witness testified as to the threats. The record at trial does not establish when the threats were made, to whom they were made, the circumstances surrounding the threats, or that they were sufficiently recent in time as to be material or relevant to E.A.L.’s present condition.
¶29 It is our obligation to enforce rigorous application of statutory mandates in order to protect the rights of those sought to be committed. Section 53-21-126, MCA, states specifically that evidence of a professional person’s opinion is insufficient unless accompanied by evidence of an overt act indicating an imminent threat of injuiy. The State has failed to present sufficient testimony satisfying this mandate. More is required than the professional person’s opinion that commitment is necessary.
¶30 I would reverse the judgment of the District Court.

 Although this error has not been raised on appeal, it nevertheless demonstrates overall the insufficient manner in which the proceedings were prosecuted.